Citation Nr: 0914965	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  07-01 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disability other than post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability other than PTSD.

3.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to March 
1976.

These matters come before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In that decision, the RO 
denied the Veteran's petition to reopen his previously denied 
claim for service connection for a nervous condition, 
variously diagnosed as inadequate personality with drug 
dependency, depression, major depression, depressive 
disorder, dysthymia, and anxiety.  Given the numerous 
psychiatric disabilities with which the Veteran has been 
diagnosed, the Board has recharacterized the issue as 
encompassing all psychiatric disabilities other than PTSD.  
With regard to this petition to reopen, the Board must 
initially determine whether new and material evidence has 
been submitted, regardless of the RO's actions.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or the RO). Only where the Board concludes that new and 
material evidence has been received does it have jurisdiction 
to consider the merits of the claim.  Hickson v. West, 11 
Vet. App. 374, 377 (1998).

In its December 2003 rating decision, the RO also denied 
service connection for PTSD.

In January 2009, prior to certification of the appeal to the 
Board, the RO received additional evidence, consisting of a 
letter from DelCastillo regarding his treatment of the 
Veteran's psychiatric disabilities.  Review of the claims 
file reflects that this letter, although dated December 20, 
2008, is a duplicate of Dr. DelCastillo's letter dated July 
2004.  As the contents of this letter were addressed in the 
December 2006 statement of the case (SOC), remand for 
issuance of a supplemental SOC (SSOC) is unnecessary.  See 
38 C.F.R. §§ 19.31, 19.37 (2008). 

In March 2009, the Veteran testified during a hearing at the 
RO before the undersigned; a transcript of that hearing is of 
record.

The Board's decision on the petition to reopen and the claim 
for service connection for PTSD is set forth below.  The 
reopened claim for a psychiatric disability other than PTSD, 
on the merits, is addressed in the remand following the 
order; this matter is being remanded to RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  In a January 1978 rating decision, the RO denied the 
Veteran's petition to reopen his claim for service connection 
for a nervous condition; the Veteran filed a NOD with this 
decision in February 1978, and RO issued a SOC in February 
1978 and a SSOC in April 1978.  Although notified of the SOC 
and SSOC, and his procedural and appellate rights, the 
Veteran did not file a substantive appeal.

2.  Evidence received since the January 1978 rating decision 
and the subsequently issued SOC and SSOC, relates to an 
unestablished fact necessary to substantiate the 
recharacterized claim for service connection for a 
psychiatric disability other than PTSD, and raises a 
reasonable possibility of substantiating this claim.

3.  The preponderance of the evidence reflects that the 
Veteran has not had PTSD at any time since filing his claim.



CONCLUSIONS OF LAW

1.  The RO's January 1978 rating decision and February 2008 
SOC and April 2008 SSOC that denied the petitions to reopen 
the claim for service connection for a nervous condition are 
final.  See 38 U.S.C.A. § 7105(c)(3) (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302(b), 20.1103 (2008).

2.  Evidence received since the January 1978 decision and the 
SOC and SSOC decision is new and material and the 
recharacterized claim for service connection for a 
psychiatric disability other than PTSD is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In light of the Board's favorable disposition of the petition 
to reopen, there are no further VCAA duties in this regard.

As to the claim for service connection for PTSD, December 
2002 and March 2005 letters notified the Veteran of the 
evidence needed to substantiate a claim for service 
connection, including the requirement that there be evidence 
of a current disability.  The March 2005 letter also 
satisfied the second and third elements of the duty to notify 
by delineating the evidence VA would assist him in obtaining 
and the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the March 2005 letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in a March 2006 letter.

Contrary to VCAA requirements, the VCAA-compliant notice in 
this case was provided after the initial adjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of 
the claim in a July 2008 SSOC.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).

The Board notes that 38 C.F.R. § 3.304(f)(3) provides that VA 
will not deny a PTSD claim based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him the 
opportunity to furnish this type of evidence or advising VA 
of potential sources of such evidence.  The Veteran testified 
during the hearing that he was the victim of a sexual assault 
during service.  The RO enclosed a questionnaire requesting 
information in support of claim for service connection for 
PTSD secondary to a personal assault with its December 2002 
letter.  To the extent the RO did not fully comply with 
38 C.F.R. § 3.304(f) in this regard, the Veteran is not 
prejudiced by such lack of compliance, because, as discussed 
below, the preponderance of the evidence reflects that he has 
not been diagnosed with PTSD at any time since he filed his 
claim.  As evidence of PTSD is an essential element of this 
service connection claim, the Board will not reach the issue 
of whether there is supporting evidence that the Veteran's 
claimed stressor actually occurred, and any notice error in 
this regard is therefore not prejudicial.  See Sanders v. 
Nicholson, 487 F. 3d 881, 888-9 (Fed. Cir. 2007); George-
Harvey v. Nicholson, 21 Vet. App. 334-339 (2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records (STRs) and post service VA and private treatment 
records and the records of the Social Security 
Administration's (SSA's) disability determination.  The RO 
also requested the records of the Trippler and Letterman Army 
Medical Centers, where the Veteran indicated he had received 
psychiatric treatment during service, but no such records 
were located when a search was conducted.  In addition, the 
RO requested the Veteran's service personnel records form the 
National Personnel Records Center (NPRC), but the NPRC 
indicated that the records either do not exist, were not in 
the custody of the NPRC, or further efforts to locate them 
would be futile.  In these circumstances, the RO's conclusion 
that no further efforts were required in this regard was 
warranted.  See 38 C.F.R. § 3.159(c)(2).  
However, where a Veteran's service treatment records are 
unavailable, the Board has a heightened obligation to explain 
its findings and conclusions and carefully consider the 
benefit-of-the-doubt rule. See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The Board will do so below.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The petition to reopen and the claim for 
service connection for PTSD is thus ready to be considered on 
the merits.

Analysis

Petition to Reopen

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
current disability is a fundamental requirement for a grant 
of service connection.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 
(F.3d 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997)).

As indicated above, in a January 1978 rating decision 
(erroneously dated on the rating sheet as January 1977), the 
RO denied the Veteran's petition to reopen his claim for 
service connection for a nervous condition.  The Veteran 
filed a NOD in February 1978, and RO issued a SOC in February 
1978 and a SSOC in April 1978.  In its April 1978 letter 
enclosing the SSOC, the RO notified the Veteran of its 
decision and indicated that if the Veteran continued to 
disagree with the RO's decision, he should set out his 
arguments in the enclosed VA Form 9.  As the Veteran did not 
perfect his appeal from the January 1978 rating decision and 
subsequently issued SOC and SSOC, and no other exception to 
finality applies, the RO's decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105(c)(3) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302(b), 20.1103 (2008).

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not duplicative or 
"merely cumulative" of other evidence then of record.  This 
analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record. After 
evidence is determined to be new, the next question is 
whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 282-3 (1996).  Furthermore, for purposes of the 
"new and material" analysis, subject to limited exceptions, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

The RO's initial, December 1976 denial of the Veteran's claim 
for service connection for a nervous condition was based on 
the fact that the Veteran had not been diagnosed with a 
psychiatric disability, but, rather, a personality disorder.  
Personality disorders are not considered disabilities for VA 
purposes and therefore cannot serve as a basis for a grant of 
service connection. 38 C.F.R. §§ 3.303(c), 4.9.  Similarly, 
the RO's January 1978 denial was based on the lack of 
evidence of a current psychiatric disability.  However, as 
noted above, since the January 1978 denial and subsequently 
issued SOC and SSOC, the Veteran has been diagnosed with 
multiple psychiatric disabilities.  Moreover, as discussed in 
the remand section below, the Veteran has testified as to 
continuity of symptomatology since service, and there is 
medical evidence of symptoms such as depression (although 
noted in connection with a personality disorder) from both 
before and shortly after service.  Therefore, the evidence 
relates to an unestablished fact necessary to substantiate 
the claim-evidence of a current psychiatric disability-and 
raises a reasonable possibility of substantiating it.  
Reopening of the claim for service connection for a 
psychiatric disability other than PTSD is therefore 
warranted.

Service Connection for PTSD

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (in conformance 
with DSM-IV and supporting by examination findings); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2008).

With PTSD, as with other disabilities, service connection 
requires a diagnosis of a current disability.  See 38 C.F.R. 
§ 3.304(f); Brammer, 3 Vet. App. at 225.  In the absence of 
proof of present disability there can be no valid claim.  To 
be present as a current disability, there must be evidence of 
the condition at some time during the appeals period.  Gilpin 
v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998).  See also 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the 
Gilpin requirement that there be a current disability is 
satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves).  The Veteran's claim for 
service connection for PTSD must be denied because the 
preponderance of the evidence reflects that he has not had 
PTSD at any time since he filed his October 2002 claim for 
service connection for this disability.

The VA and private treatment records contain numerous 
diagnoses of major depression and other psychiatric 
disabilities.  Most of these diagnoses are based on 
examination findings and in conformance with the DSM-IV 
multiaxial assessment format.  Specifically, Dr. Jarrett's 
January to October 2002 treatment notes, submitted with the 
October 2002 claim for service connection for PTSD, 
repeatedly diagnose major depression and not PTSD.  A 
February 2003 VA treatment note contains an Axis I diagnosis 
of dysthymia, rule out major depression, and history of 
polysubstance abuse.  A March 2003 VA treatment note contains 
a diagnosis of major depressive disorder, not otherwise 
specified.  May 2003 VA treatment notes contain diagnoses of 
major depressive disorder.  A February 2005 VA treatment note 
contains a diagnosis of major depressive disorder, recurrent, 
unspecified.  Moreover, an October 2005 PTSD screen was 
negative.  In addition, the two May 2002 the SSA disability 
determination and transmittal sheets indicate that the 
primary diagnosis upon which the disability determination was 
based are mood disorder and depression, with a secondary 
diagnosis of other disorders of the gastrointestinal system.  
Further, Dr. DelCastillo, in his identical July 2004 and 
December 2008 identical letters, indicated that the Veteran's 
clinical diagnoses throughout his two overlapping admissions 
from December 1996 to December 1997 and June 1994 to February 
1998 were DSM-IV Axis I major depression recurrent and 
dissociative disorder not otherwise specified, and Axis II: 
Personality Disorder NOS.  He also listed 14 "presenting 
problems" for both admissions, including "some mild 
dissociative and post-traumatic stress symptoms."

In contrast, there are only two references to PTSD in the 
evidence received since the Veteran filed his claim.  One is 
in the aforementioned reference in Dr. DelCastillo's July 
2004 and December 2008 letters to "some mild dissociative 
and post-traumatic stress symptoms" during a time period 
prior to the filing of the claim.  The other is in a single 
page October 2002 attending physician's statement signed by 
Dr. Jarrett.  Although the diagnosis in that statement, based 
on the most recent, September 2002 examination, was 296.3 
(major depression disorder, recurrent, according to DSM-IV) 
with subjective symptoms of depressed mood, anxiety, poor 
sleep, and anergia, Dr. Jarrett wrote in the remarks section, 
"Post traumatic stress disorder."  Given that Dr. 
DelCastillo did not diagnose PTSD but merely referred to post 
traumatic stress, and that Dr. Jarrett repeatedly diagnosed 
psychiatric disabilities other than PTSD in his treatment 
notes based on examination findings, while his only reference 
to PTSD was in the remarks rather than the diagnosis section 
of the October 2002 attending physician statement, the Board 
finds that the preponderance of the evidence, including the 
multiple VA and SSA diagnoses of psychiatric disabilities 
other than PTSD and the October 2005 negative PTSD screen, 
indicates that the Veteran has not had PTSD at any time since 
he filed his October 2002 claim.  Cf. Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997) (a clear, i.e., unequivocal, PTSD 
diagnosis by a mental-health professional must be presumed to 
have been made in accordance with the applicable DSM criteria 
unless evidence shows to the contrary).

Moreover, to the extent that the Veteran asserts that he has 
PTSD, matters of diagnosis and etiology are within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-138 (1994).  As a layperson, the Veteran 
is not shown to possess appropriate medical training and 
expertise to competently render a probative opinion on a 
medical matter-to include the diagnosis of PTSD.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, any lay assertions in this regard have no 
probative value.

Thus, as the preponderance evidence reflects that the Veteran 
has not had PTSD at any time since he filed his claim, an 
essential element of his claim-evidence of a current 
disability, in this case, PTSD-has not been established.  
Therefore, although the Board has carefully considered the 
applicability of the benefit-of-the-doubt doctrine in light 
of the missing service personnel records, the fact that the 
preponderance of the evidence is against an essential element 
of the claim renders that doctrine inapplicable.  
Consequently, the claim for service connection for PTSD must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

As new and material evidence has been received, the petition 
to reopen the claim for service connection for a psychiatric 
disability other than PTSD is granted.

Service connection for PTSD is denied.


REMAND

Generally, personality disorders, mental deficiency, and 
other such "defects" are not "diseases" or "injuries" within 
the meaning of applicable legislation, and therefore service 
connection for them is generally precluded by regulation.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127.  However, service connection 
may be granted, in limited circumstances, for disability due 
to aggravation of a constitutional or developmental 
abnormality by superimposed disease or injury (see VAOPGCPREC 
82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-
15 (1993)).

In this case, a July to August 1976 VA hospital summary and 
other medical evidence from shortly after service contain 
diagnoses of drug dependency, episodic excessive drinking, 
inadequate personality, personality disorder hysterical type, 
personality disorder with depressive reaction.  In addition, 
February 1975 (pre-service) and January 1977 evaluations from 
the Holyoke-Chicopee area mental health center contain 
diagnoses of depressive reaction in a borderline personality 
with paranoid features and borderline personality, with 
possible paranoid ideation, drug usage, depression and 
withdrawal from objective relationships.
Given that the Veteran has been diagnosed with multiple 
psychiatric disabilities and has testified as to continuity 
of symptomatology, a remand is warranted to determine whether 
he has a current psychiatric disability due to aggravation of 
a constitutional or developmental abnormality by superimposed 
disease or injury, or if any current psychiatric disability 
is otherwise related to service.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

With regard to the pre-service psychiatric symptoms, no 
psychiatric defects were noted on the April 1975 enlistment 
examination.  Therefore, the Veteran is presumed to have been 
in sound condition at the time of entry into service, and 
this presumption can only be rebutted by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 
2003).  This issue should also be addressed in the VA 
examination report.

Accordingly, this matter is REMANDED for the following 
action:

1.  The Veteran should be afforded a VA 
examination in order to determine the 
nature and etiology of his current 
psychiatric disabilities.  All indicated 
tests and studies should be conducted.  
The examiner should review the claims 
folder and note such review in the 
examination report or in an addendum.

After the examination and the review of 
the record is completed, the examiner 
should first identify any current 
psychiatric disability.  Then, as to each 
such identified psychiatric disability, 
the examiner should render an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
such disability is due to aggravation of 
the Veteran's personality disorder by 
superimposed disease or injury during 
service, or is otherwise related to 
service.  The examiner should also render 
an opinion as to whether, and to what 
extent, any psychiatric disability or 
personality disorder preexisted service. 

2.  Then, review any additional evidence 
and readjudicate the claim for service 
connection for a psychiatric disability 
other than PTSD, under all appropriate 
statutory and regulatory provisions and 
legal theories.  If any benefit sought on 
appeal remains denied, issue a SSOC.

Thereafter, the case should be returned 
to the Board, if in order. The Board 
intimates no opinion as to the ultimate 
outcome of this case. The Veteran need 
take no action until otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


